DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to applicant’s arguments and amendments filed 5/5/2021. Claims 19 and 31 have been amended, Claims 1-18 and 20 have been cancelled, claims 26 and 32 have been withdrawn and claims 33-37 have been newly added, and thus claims 19, 21-25, 27-31 and 33-37 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 21, 22, 23, 24, 25, 27, 29, 31, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the embodiment of figure 30 and 31 of Matula (U.S. PG Pub. 2005/0205096) in view of the embodiment of figure 51 of Matula in further view of Gradon (U.S. PG Pub. 6,662,803).
Regarding claim 19, Matula discloses in the embodiment of figure 30 a mask system configured to deliver air pressurized by a flow generator system above atmospheric pressure to the airways of a patient to treat sleep disordered breathing by continuous positive pressure, the mask system comprising (CPAP) (Par. [0070] discloses providing a CPAP device to provide pressurized gas to a patient and is functionally capable of supplying pressurized gas to a treat a sleep disordered patient): a mask (Par. [0113] and Fig. 30 discloses patient interface mask (252)); two inlet conduits configured to deliver a flow  including a first end, a second end, and a tube wall forming a path for the flow of pressurized air between the first end and the second end wherein the first end of each of the two inlet conduits is configured to fluidly communicate with the flow generator system to receive the flow of pressurized air (Par. [0073] discloses providing pressurized airflow to conduit (20) and thus to interface (252); Par. [0115] discloses conduits (260) delivering airflow and thus have tube walls; Fig. 30 reproduced below shows a first and second end), wherein the second end of each of the two inlet conduits is configured to fluidly communicate with a corresponding side of the mask to deliver the flow of pressurized air from the first end to the mask (Fig. 30 reproduced below shows a conduit (256) and (260) corresponding to interface (252)), and a vent arrangement configured to discharge gas to atmosphere during therapy, wherein the vent arrangement comprises a plurality of vent orifices for gas washout, wherein the plurality of vent orifices extend through the tube wall of each of the two inlet conduits (Par. [0113] discloses exhaust ports at (256); Fig. 30-31 show orifices extending through tube wall (256) and (260)).  

    PNG
    media_image1.png
    500
    483
    media_image1.png
    Greyscale
















The embodiment of Fig. 30 and 31 of Matula does not disclose the tube wall of each of the two inlet conduits is configured to extend from the first end at a position superior to the patient's head, along a corresponding side of the patient's head, and to the second end at the corresponding side of the mask; and wherein the vent arrangement comprises a diffuser media to diffuse vent flow.
However, the embodiment of fig. 51 of Matula teaches the tube wall of each of the two inlet conduits is configured to extend from the first end at a position superior to the patient's head, along a corresponding side of the patient's head, and to the second end at the corresponding side of the mask (Par. [0156]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of fig 30-31 of Matula to incorporate the inlet 
The embodiment of Fig. 51 of Matula does not disclose the vent arrangement comprises a diffuser media to diffuse vent flow.
However, Gradon teaches the vent arrangement comprises a diffuser media to diffuse vent flow (Fig. 7 shows diffuser apertures (302) and Fig. 8 shows a filter (308) covering the diffuser apertures (not shown)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 30 of Matula to incorporate diffuser media as taught by Gradon. The skilled artisan would have been motivated to make the modification in order to reduce the noise created when exhaled air leaves the vent apertures.
Regarding claim 21, the modified embodiment of Fig. 30 of Matula further discloses the plurality of vent orifices are arranged to direct gas washout in different directions (Embodiment of Fig. 30 vent orifices at (256) show the orifices in different directions; Par. [0113] discloses the vent orifices being rotated).
Regarding claim 22, the modified embodiment of Fig. 30 of Matula further discloses the vent arrangement is configured to direct discharged gas away from the patient and a bed partner during therapy (Embodiment of Fig. 30 Par. [0113] discloses rotatable conduits to point the orifices at (256) away from a bed partner)).
Regarding claim 23, the modified embodiment of Fig. 30 of Matula further discloses the mask comprises a semi-rigid portion and a soft, patient contacting portion configured to form a seal with the patient's nose in use (Embodiment of Fig. 30 Par. [0114]).
Regarding claim 24, the modified embodiment of Fig. 30 of Matula further discloses the vent arrangement is provided to the semi-rigid portion of the mask (Embodiment of Fig. 30 Par. [0114]).
Regarding claim 25, the modified embodiment of Fig. 30 of Matula does not disclose a manifold in fluid communication with the two inlet conduits, the manifold configured to be connected to an air delivery tube to receive the pressurized air from the flow generator system and to deliver the pressurized air to the mask through the two inlet conduits.
However, the embodiment of Fig. 51 teaches a manifold in fluid communication with the two inlet conduits, the manifold configured to be connected to an air delivery tube to receive the pressurized air from the flow generator system and to deliver the pressurized air to the mask through the two inlet conduits (Par. [0070]; Par. [0157]- Par. [0158]; Fig. 51 manifold (20), conduits (506)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 30 of Matula to incorporate a manifold in fluid communication with the two inlet conduits, the manifold configured to be connected to an air delivery tube to receive the pressurized air from the flow generator system and to deliver the pressurized air to the mask through the two inlet conduits as taught by the embodiment of Fig. 51 of Matula. The skilled artisan would have been motivated to make the modification in order to provide the patient with the same amount of pressurized gas through each conduit. 
Regarding claim 27, the modified embodiment of Fig. 30 of Matula further discloses the mask, the manifold, and the two inlet conduits are arranged to form a ring (Fig. 51 show a ring from manifold (20), conduits (506) to patient interface (502)).
Regarding claim 29, the modified device of Matula further discloses the plurality of vent orifices are aligned in columns (Fig. 30 shows a plurality of exhalation orifices (256) in a column form).
Regarding claim 31, the modified device of Matula does not disclose the diffuser comprises a filter.
However, Gradon teaches the diffuser media comprising a filter (Fig. 7 shows diffuser apertures (302) and Fig. 8 shows a filter (308) covering the diffuser apertures (not shown)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 30 of Matula to incorporate the diffuser comprising a filter as taught by Gradon. The skilled artisan would have been motivated to make the modification in order to reduce the noise created when exhaled air leaves the vent apertures.
Regarding claim 37, the modified device of Matula further discloses the plurality of vent orifices are arranged in a region adjacent the second end (Matula Embodiment of Fig. 30-31 reproduced above, shows a plurality of orifices at (256) in a region of the second end).
Claims 28 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula Embodiment Fig. 30 in view of Matula Fig. 51 in further view of Gradon as applied to claim 19 above, in view of Kopala (U.S. Pat. 4,919,128).
Regarding claim 28, the modified device of Matula does not disclose each of the plurality of vent orifices is tapered.
However, Kopala teaches tapered vent orifices (Col. 7 Lines 3-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vent orifices of Matula to be tapered vent orifices as taught by Kopala, combining the known elements would have yielded predicted results and resulted in an improved system to reduce exhalation noise and prevent a patient from rebreathing carbon dioxide (Kopala: Col. 7 Lines 3-25).
Regarding claim 36, the modified device of Matula discloses the plurality of vent orifices are arranged in a region adjacent the first end (Matula Embodiment of Fig. 30-31 reproduced above, shows a plurality of orifices at (256) in a region of the first end, the terms “region” and “adjacent” are broad terms 
In the alternative, Matula does not disclose the plurality of vent orifices are arranged in a region adjacent the first end.
However, Kopala teaches the plurality of vent orifices are arranged in a region adjacent the first end (Fig. 1 vent orifice (36a) adjacent to a region of a first end (12)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 30 of Matula to incorporate the vent orifices to be arranged in a region adjacent the first end as taught by Kopala. The skilled artisan would have been motivated to make the modification in order to reduce the noise of exhalation by bringing the exhaled gas away from the patient (see column 7, lines 15-25).
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula Embodiment Fig. 30 in view of Matula Fig. 51 in further view of Gradon as applied to claim 19 above, in view of Kwok (U.S. PG Pub. 2003/0079751).
Regarding claim 30, the modified device of Matula does not disclose the vent arrangement is dimensioned to provide a minimum safe washout flow when air is delivered to the patient pressurized to at least 4 cm H20.
However, Kwok teaches the vent arrangement is dimensioned to provide a minimum safe washout flow when air is delivered to the patient pressurized to at least 4 cm H20 (Par. [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 30 of Matula to incorporate the vent arrangement is dimensioned to provide a minimum safe washout flow when air is delivered to the patient pressurized to at least 4 cm H20 as taught by Kwok. The skilled artisan would have been motivated to make the modification in order to prevent carbon dioxide re-breathing or build up both of which represent a health risk to the mask wearer (Kwok, Par. [0006]). 
Claims 33, 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula Embodiment Fig. 30 in view of Matula Fig. 51 in further view of Gradon as applied to claim 19 above, in view of Reisdorf (U.S. Pat. 5,103,817).
Regarding claims 33, 34, and 35, the modified device of Matula does not disclose the tube wall comprises a soft, flexible material, an elastomer material and silicone.
However, Reisdorf teaches the tube wall comprises a soft, flexible material, an elastomer material and silicone (Col. 4 lines 49-55 discloses a biocompatible flexible silicone tubing. It is well known in the art that silicone is an elastomeric material, Further it would be obvious to one of ordinary skill in the art to have soft tubing to ensure the flexibility of said tubes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 30 of Matula to incorporate the tube wall comprises a soft, biocompatible flexible material, an elastomer material and silicone as taught by Reisdorf. The skilled artisan would have been motivated to make the modification in order to ensure easy movement of the tubing to provide the most comfort to a patient and to deliver air to said patient. Further it would be obvious to one of ordinary skill in the art to have soft tubing to ensure the flexibility of said tubes.
Response to Arguments
Applicant’s arguments, filed 5/5/2021, with respect to the drawing objections have been fully considered and are persuasive.  The objections to the drawings has been withdrawn. 
 Applicant’s arguments, filed 5/5/2021, with respect to claims 19-25 and 27-31 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claims 19-25 and 27-31 has been withdrawn. 
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive. Applicant argues Matula fails to disclose the limitations of claim 19, however, Matula in view of Gradon discloses a mask system configured to deliver air pressurized by a flow generator system above atmospheric pressure to the airways of a patient to treat sleep disordered breathing by continuous positive  including a first end, a second end, and a tube wall forming a path for the flow of pressurized air between the first end and the second end wherein the first end of each of the two inlet conduits is configured to fluidly communicate with the flow generator system to receive the flow of pressurized air (Par. [0073] discloses providing pressurized airflow to conduit (20) and thus to interface (252); Par. [0115] discloses conduits (260) delivering airflow and thus have tube walls; Fig. 30 shows a first and second end), wherein the second end of each of the two inlet conduits is configured to fluidly communicate with a corresponding side of the mask to deliver the flow of pressurized air from the first end to the mask (Fig. 30 shows a conduit (256) and (260) corresponding to interface (252)), and a vent arrangement configured to discharge gas to atmosphere during therapy, wherein the vent arrangement comprises a plurality of vent orifices for gas washout, wherein the plurality of vent orifices extend through the tube wall of each of the two inlet conduits (Par. [0113] discloses exhaust ports at (256); Fig. 30-31 show orifices extending through tube wall (256) and (260)).  
The embodiment of fig. 51 of Matula teaches the tube wall of each of the two inlet conduits is configured to extend from the first end at a position superior to the patient's head, along a corresponding side of the patient's head, and to the second end at the corresponding side of the mask (Par. [0156]).
Further, Gradon teaches the vent arrangement comprises a diffuser media to diffuse vent flow (Fig. 7 shows diffuser apertures (302) and Fig. 8 shows a filter (308) covering the diffuser apertures (not shown)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        6/3/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785